Citation Nr: 0203369	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  98-05 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to May 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran has relocated, and his 
claim is now under the jurisdiction of the Detroit RO.  By a 
rating decision in January 2001, the veteran's left knee 
arthroscopy with excision of medial plica and internal 
derangement was reduced from 20 percent disabling to 10 
percent disabling effective April 1, 2001.


FINDING OF FACT

The veteran's left knee disability is currently productive of 
subjective complaints of pain, weakness, stiffness, 
occasional swelling, locking and fatigability; objective 
findings include left knee flexion and extension discomfort, 
and some instability.


CONCLUSION OF LAW

The schedular criteria for entitlement to an evaluation of 20 
percent for residuals of a left knee injury have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, 
Part 4, including § 4.71a, Diagnostic Code 5257 (2001).





REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for entitlement to a higher evaluation as well as its 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete this claim under the 
Veterans Claims Assistance Act of 2000, 66 Fed. Reg. 45,620 
(Aug. 19, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
Statement of the Case and Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claim.  The veteran was also given the opportunity 
to appear and testify before both an RO Hearing Officer and a 
member of the Board to advance any and all arguments in favor 
of his claims.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45.  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Turning to the evidence of record, contained in the claims 
file were private medical records from April 1998 to March 
1999.  These records pertained to the veteran's problems with 
his non-service connected right foot and ankle, but were 
negative for any complaints, diagnosis or treatment involving 
his left knee disability.

Also included were treatment records from VAMC Sepulveda 
dated May 1997 to June 1999.  Throughout this time, the 
veteran was seen for complaints involving pain in his left 
knee.  In June 1999, the veteran complained of having 
symptoms involving clicking and locking in his left knee.  An 
examination revealed a stable knee with no joint line 
tenderness.  X-ray results were negative.  MRI's showed no 
tear of cruciates and no meniscal pathology.  The assessment 
was chronic left knee patellofemoral syndrome, history of 
dashboard aggravation consistent with traumatic aggravation, 
with no surgical issues.

The veteran underwent a VA examination in August 2000.  The 
veteran related to the examiner that while on duty, he was 
required to move several equipment units which caused his 
knees to begin to ache.  His left knee gave way later that 
day.  The veteran went to the local base hospital for 
treatment, and began physical therapy, but it was 
unsuccessful.  Shortly thereafter, he underwent an 
arthroscopy procedure and was put on physical therapy for 6 
months, but it did not improve the continual popping pain and 
intermittent giving way of the left knee.  The veteran was 
given a knee brace and was also told that his injury was not 
severe enough to warrant surgery at that time.  Following his 
discharge, the veteran continued to have intermittent left 
knee pain.  He also reinjured his left knee following a motor 
vehicle accident in 1995.  A 30 percent tear of the anterior 
cruciate ligament was found.  This was not repaired, but some 
old scar tissue was removed with arthroscopy.  The veteran 
has been living with the popping and giving away of his left 
knee since the beginning.  There is no locking or pronounced 
fusion by past history, but the knee does become warm to 
touch.  The veteran states that he cannot run, jump, play 
sports and has to squat to lift over 100 pounds, as well 
having to predominantly use his right distal extremity.  He 
does not use a brace or a cane.  He was not on any 
medications.  When his knee becomes irritated, the veteran 
rests while elevating his leg and applying ice.

A physical examination revealed a normal toe-to-toe, heel-to-
heel, and heel-to-toe gait.  Bilateral knees by external 
observation showed no effusion, muscular atrophy, varus 
valgus deformities or Baker cyst formations.  The left knee 
was noted to have 4 2mm rounded, well-healed scar formations.  
The left knee was examined and noted to have good patellar 
tracking without popping or crepitus with passive range of 
motion.  It was also noted to have good lateral stabilization 
and negative drawer's testing and negative McMurray's 
maneuver.  The left knee is measured by goniometer in 
hyperextension at 0 to -10 degrees.  Full flexion is measured 
at 0 to 132 degrees without discomfort with these maneuvers.  
A bilateral knee stress in flexion and extension against the 
examiner's opposing stress for 15 seconds was done.  The 
veteran displayed good steady strength and pressured times 15 
seconds with mild left knee flexion and extension discomfort, 
located at the posterior knee joint area.  X-rays showed no 
bone or joint abnormalities.  The diagnosis was status-post 
left knee status post arthroscopy times 2 in 1989 and 
February 1996 for internal derangement.

Also included were various MRI reports which pertain to the 
veteran's left knee disability.  A May 1996 MRI report 
indicated a small amount of joint fluid, but the knee was 
otherwise normal.  A February 2001 MRI showed narrowing of 
the medial compartments bilaterally.  Another MRI done in 
February 2001 showed good demonstration of the structure of 
the knee with a small amount of fluid within the joint space.  
However, some laxity of the anterior cruciate ligament of 
uncertain significance was shown.

A March 2001 medical report showed the veteran to have full 
range of motion with no effusion.  He was noted to have some 
mild lateral patellar facet tenderness as well as some medial 
joint line tenderness.  There was no evidence of meniscal 
tear.  Pain of uncertain etiology was reported.  An April 
2001 medical report noted full range of motion without 
effusion, concluding knee pain of uncertain etiology.  There 
was no indication of any functional instability. 

In a May 2001 letter, the veteran's private physician noted 
some patella femoral stress symptoms and also some mild knee 
medial compartment arthrosis.  His physical therapy 
documented some decreased quad strengthen the left side, 
however the veteran declined to finish his course of therapy.  
The physician was of the opinion that the examiner's 
diagnosis was fair, and that the veteran's injury during 
service was not the sole cause of the current knee problems, 
which appear to be mainly an overuse type of degenerative 
type problem.  

A Travel Board hearing was held at the RO before the 
undersigned Member of the Board in December 2001.  During the 
hearing, the veteran and his representative argued that the 
reduction from 20 percent to 10 percent was improper and that 
the veteran's condition had not gotten better, rather it had 
gotten worse. The veteran testified that he continued to have 
popping and locking in his knee.  He also stated that he had 
radiating pain originating from the knee going down to the 
foot, and that his knee is highly susceptible to the changing 
weather conditions.  The veteran also stated that while 
physical therapy has helped a little, it had not 
substantially improved his condition.  The veteran was 
employed as an electronics calibration repairman.  He stated 
that there were times when his knee popped out as he was 
walking down the stairs and it had caused him to miss work.  
He also mentioned that he had to physically unlock his knee 
at times when it has locked at work.  The veteran denied 
being given any brace or cane to assist in his getting about 
also.

As noted above, the veteran is presently assigned a 10 
percent rating for postoperative residuals of a left knee 
injury, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
which prescribes a 10 percent rating for slight impairment of 
the knee, including subluxation and lateral instability.  A 
20 percent rating is assigned for moderate impairment, 
including subluxation and lateral instability.  As the August 
2000 VA examination revealed, the veteran's knee was noted to 
have good patellar tracking without popping or crepitus with 
passive range of motion.  The Board finds this evidence to 
show that the veteran's disability picture most nearly 
approximates the present evaluation of 10 percent, for slight 
recurrent subluxation or lateral instability, and that 
without evidence of moderate symptoms, a higher rating is not 
appropriate at this time.  

The Board has also considered whether the veteran is entitled 
to an increased rating under other pertinent Diagnostic 
Codes.  The evidence of record does not show ankylosis, 
precluding an evaluation under Diagnostic Code 5256.  
Further, there was no objective evidence of dislocated 
semilunar cartilage, effusion or frequent episodes of 
"locking" pain, as required for a rating under Diagnostic 
Code 5258.  Moreover, range of motion testing did not 
indicate any compensable limitations in leg flexion or 
extension to warrant an increased rating under Diagnostic 
Codes 5260 or 5261.  As there were no findings of genu 
recurvatum, Diagnostic Code 5263 is inapplicable.  Finally, 
there were no findings of tibia and fibula impairment to 
permit an evaluation under Diagnostic Code 5262.

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board 
has duly considered the assignment of an increased rating on 
the basis of pain on movement, and determines, for the 
reasons discussed below, that in the present case an increase 
in disability evaluation is justified on this basis.  

In determining that the veteran is entitled to the next 
higher disability evaluation under Diagnostic Code 5257 on 
the basis of pain and weakness considerations, the Board 
observes that the veteran consistently voiced subjective 
complaints of pain, weakness, stiffness, swelling, sensation 
of giving way, locking, fatigability and lack of endurance.  
Moreover, the Board is cognizant of the veteran's testimony, 
given at his December 2001 hearing, to the effect that his 
left knee disability prevented him from driving, climbing 
stairs, carrying heavy objects and sleeping comfortably.  The 
Board finds these subjective complaints to be adequately 
substantiated by objective medical evidence.  Specifically, 
the veteran was found to have left knee flexion and extension 
discomfort at his August 2000 VA examination.  As well, the 
additional medical evidence contained in the claims file 
consistently indicated symptoms of left knee pain, weakness 
and popping to a moderate degree throughout the years.  
Therefore, an increase in disability evaluation to 20 percent 
for the veteran's left knee disability is warranted pursuant 
to 38 C.F.R. §§ 4.40, 4.45.  

Finally, the Board notes that the rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  The Board finds that in 
this case, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, it has not been shown 
that the veteran's left knee disability has resulted in 
frequent hospitalizations or caused a marked interference 
with employment.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).








ORDER

A 20 percent disability evaluation for residuals of a left 
knee injury is granted, subject to regulations governing the 
payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

